                                     1:14-cv-01343-CSB # 230              Page 1 of 2
                                                                                                                  E-FILED
     Case: 19-2047                  Document: 00713434147                              Friday, 14 June,
                                                                           Filed: 06/11/2019       Pages:2019
                                                                                                            2 04:54:13 PM
                                                                                            Clerk, U.S. District Court, ILCD

     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                         Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                               Phone: (312) 435-5850
             Chicago, Illinois 60604                                                     www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 June 11, 2019



                                         FREDRICK WALKER,
                                         Plaintiff - Appellant

 No. 19-2047                             v.

                                         TIMOTHY PRICE, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:14-cv-01343-CSB
 Central District of Illinois
 District Judge Colin S. Bruce
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  STATUS OF THE RECORD:                                           no record to be returned



  DATE OF MOTION TO DISMISS:                                      06/10/2019




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this period
will be disposed of.
                           1:14-cv-01343-CSB # 230             Page 2 of 2
   Case: 19-2047          Document: 00713434147                 Filed: 06/11/2019    Pages: 2



Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.
 Date: June 11, 2019                                     Received by: s/M. Stewart


 _________________________                           ____________________________________




 form name: c7_Mandate(form ID: 135)
